     Case 1:10-cv-00954-LTS-GWG Document 329 Filed 11/04/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK




SEVERSTAL WHEELING, INC. RETIREMENT                        Case No.: 10 Civ. 954 (LTS)(GWG)
COMMITTEE, et al.,

                       Plaintiffs,

      V.

WPN CORPORATION, et al.,

                       Defendants.




[ ~ 18GB] ORDER GRANTING PLAINTIFFS' MOTION TO COMPEL FURTHER
RESPONSES TO PLAINTIFFS' POST-JUDGMENT REQUESTS FOR PRODUCTION
 AND POST-JUDGMENT INTERROGATORIES AND FOR RELATED SANCTIONS

        Upon consideration of Plaintiffs' motion and supporting materials, and any opposition

thereto, it is hereby ordered:            J   L--1f°) U)
                                 Cfl~o(!.,r
                                     II
        1.     Plaintiffs' motion is GRANTED

       2.      Within fourteen (14) days of this Order, Defendants shall produce all documents

responsive to Plaintiffs' Post-Judgment Discovery Requests, including supplementation of

responses already made, as described in Plaintiffs' February 2, 2018 deficiency letter attached as

Exhibit G to the Declaration of Scott M. Lempert [ECF No.~-

        3.     Defendants are further ORDERED to pay Plaintiffs' reasonable costs and

attorneys' fees incurred in bringing their Motion to Compel.
Plaintiffs shall supply a summary of those costs and fees by November 19, 2019. Any response by
defendants is due November 21, 2019.
     Case 1:10-cv-00954-LTS-GWG Document 329 Filed 11/04/19 Page 2 of 2




Dated:     r 2-6( 9
j)~lc.0t I) I
New York, New York




                                             Gabriel W. Gorenstein
                                         United States Magistrate Judge
Copies to attorneys by ECF                southern District of New York




                                     2
